*783OPINION.
Van Fossan :
Under the terms of the will of Ora Haley, deceased, petitioner became entitled to a one-sixth distributive share of the estate. In the year 1921 the administrators paid a Federal estate tax of $138,553.28, which sum exceeded the income of the estate for that year by $82,452.62. Under the system of accounts employed, the administrators debited the account of this beneficiary with $13,142.10, or one-sixth of this excess. Petitioner now insists that he is entitled to deduct from his gross personal income this amount of $13,142.10 as his pro rata share of the alleged “ operating loss ” of the estate for the said year.
*784Petitioner concedes that the estate tax was properly payable by the estate and that he is not entitled to deduct it or any part thereof, as such, from his individual return. The fact that the payment of the estate tax caused an alleged loss to the estate does not alter the situation or give petitioner any greater rights than he would otherwise possess. The alleged loss does not fall within the category of deductible losses enumerated by the statute. It was not incurred by petitioner in trade or business, or in a transaction entered into for profit, nor does it arise from fires, storms, shipwreck, or other casualty, or theft. We are aware of no basis on which such a loss could be allowed to the beneficiary.
In the Appeal of George M. Studebaker, 2 B. T. A. 1020, a situation in many respects comparable with the instant case was presented and thoroughly considered by the Board. After citing the statute of 1918 (substantially similar to that of 1921), allowing deduction of losses, we said:
Under these provisions a taxpayer is entitled to deduct losses sustained during the taxable year, if incurred in trade or business, or if incurred in any transaction entered into for profit though not connected with the trade or business, or arising from fires, storms, etc. There are no further provisions in the Act which allow deductions for losses sustained in any other manner. It is difficult to see how a taxpayer can claim a loss for something that was never his, or a loss from a transaction in which he as an individual was not interested, even though at some future date it might affect the income or the capital distributed to him from the trust. With reference to the losses here in question it can hardly be argued that they were sustained by the taxpayers in their trade or business, or in any transaction entered into by them for profit. Acts done by the taxpayers in their individual capacities and those performed by them as trustees are separate and distinct, and losses sustained by them as trustees can not be claimed as losses sustained as individuals.
See also United States v. Woodward, 256 U. S. 632; Keith v. Johnson, 271 U. S. 1.

Judgment will be entered for the respondent.